Citation Nr: 0016273	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
residuals of back injury, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle secondary to service-connected 
status post stingray bite scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1967.

This case comes to the Board on appeal from an August 1997 
rating decision of the Newark, New Jersey, Department of 
Veterans Affairs (VA), Regional Office (RO), which granted an 
increased disability rating to 20 percent for residuals of a 
back injury.  Service connection and a noncompensable 
disability evaluation were also established for right ear 
hearing loss.  The effective date of both evaluations was 
March 19, 1997.  Service connection for tinnitus was denied.  

The veteran timely initiated an appeal as to the 
aforementioned issues.

During the pendency, by rating decision issued in April 1998, 
the RO established service connection and a 10 percent 
disability evaluation for a status post stingray bite scar of 
the left ankle.

As part of his June 1998 substantive appeal, the veteran 
raised a claim for service connection for degenerative joint 
disease (DJD) of the left ankle secondary to service-
connected status post stingray bite scar.

The veteran presented testimony as to his back, right ear 
hearing loss, tinnitus and DJD claims at a personal hearing 
held by the Hearing Officer (HO) at the local VARO in August 
1998.  A copy of the transcript of that hearing is of record.



By decision and supplemental statement of the case (SSOC) 
issued in January 1999, the HO denied entitlement to higher 
disability evaluations for residuals of low back injury and 
right ear hearing loss.  Service connection for DJD of the 
left ankle was denied and included as an additional issue in 
the SSOC.  The veteran timely perfected an appeal as to his 
DJD claim in February 1999.  See 38 C.F.R. § 20.302(c) 
(1999).

The HO also established service connection and a maximum 10 
percent schedular evaluation for tinnitus.  It is noted that 
this was a full grant of the benefit sought.  As such, there 
is no longer an outstanding issue of fact or law pertaining 
to this claim.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
Moreover, a contemporaneous review of the records reveals 
that since the grant of service connection, neither the 
veteran nor his representative have submitted any statement 
that can reasonably be construed as expressing 
dissatisfaction with the compensation level assigned.  See 38 
C.F.R. § 20.201 (1999).

By SSOC issued in November 1999, the RO granted entitlement 
to a disability evaluation of 40 percent for residuals of low 
back injury.  The effective date of this evaluation was March 
23, 1999 (the date of his most recent VA examination).  The 
denial of a higher evaluation for hearing loss was confirmed 
and continued.  Parenthetically, it is noted that on June 10, 
1999, various amendments became effective as to sections of 
the VA Schedule for Rating Disabilities pertaining to hearing 
impairment.  The veteran was informed of these amendments in 
this SSOC.

In May 2000, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  A copy of the transcript of that hearing is of 
record.

During the hearing, the veteran raised a claim for a higher 
evaluation for status post stingray bite scar of the left 
ankle.  Since this issue has not been properly developed for 
appellate review, it is referred to the RO for appropriate 
action.  


REMAND

During the course of his May 2000 hearing before the 
undersigned Member of the Board the veteran testified that he 
was receiving ongoing treatment at the East Orange, VA 
Medical Center (VAMC-East Orange) and was scheduled to 
undergo back surgery at the VA Hospital in Manhattan.  
Insofar as these pertinent treatment records have not been 
associated with the veteran's claims folder, additional 
development, which includes requesting copies of his 
treatment records developed at VAMC-East Orange since 1997, 
is warranted in order to afford the veteran all reasonable 
assistance in pursuing his claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claims pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should contact the VA Medical 
Center in East Orange, as well as the VA 
facility in Manhattan, and request copies 
of all of the veteran's hospitalization 
and outpatient treatment records 
developed from January 1997 to the 
present for the disabilities at issue.  
Efforts to obtain these records must be 
documented and any evidence received in 
response to the requests should be 
associated with the claims folder.

2.  The RO must then re-adjudicate the 
veteran's claims for higher evaluations 
for residuals of low back injury and 
right ear hearing loss, as well as 
service connection for DJD of the left 
ankle, with special attention being made 
to the additional evidence submitted or 
obtained on his behalf.

3.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


